Citation Nr: 0028533	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for a right ulnar 
neuropathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 1998 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA) which maintained the veteran's 
current disability rating of 10 percent for a right ulnar 
neuropathy.  

A videoconference hearing before a member of the Board was 
conducted in January 2000.  At that time the veteran 
testified that he severely burned his right hand on a grill 
because of his service-connected disability.  It is unclear 
whether the veteran is claiming service connection for this 
disorder.  It is requested that the RO contact the appellant 
in order to clarify this matter and thereafter take any 
actions deemed appropriate. 


REMAND

Initially, the Board notes that the veteran's claims for 
increased ratings for right ulnar nerve neuropathy is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

A videoconference hearing before a member of the Board was 
conducted in January 2000.  At that time the veteran 
testified that his arm was more disabling than it was 2 to 3 
years ago.  He stated that previously his right ulnar nerve 
neuropathy affected just the pinkie finger on his dominant 
hand, and that now it is two more fingers.  He stated that 
now his hand is basically lost.  The nerve problem extended 
from initially just the pinkie and in the last year has 
affected the third finger.  

He further described symptoms of numbness, weakness in grip, 
and an inability to grasp objects.  He further testified that 
he treated this disorder with over the counter medications.  
He stated that he saw a VA physician in St. Petersburg the 
prior year and discussed his elbow and nerve disorder.

A review of the most recent VA examination report, dated in 
May 1999, shows that it was primarily orthopedic in nature.  
The Board is of the opinion that more detailed findings are 
required in order to evaluate the severity of the right ulnar 
neuropathy.

The United States Court of Appeals for veterans Claims 
(Court) has held that the VA is statutorily obligated to 
assist the veteran in the development of a well-grounded 
claim.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request all treatment 
records covering the period from 1998 to 
present from the VA medical facility in 
St. Petersburg, and from April 1999 to 
the present from the VA medical facility 
in Bay Pines, Florida. 

2.  A VA examination should be conducted 
by a neurologist in order to determine 
the nature and severity of the veteran's 
right ulnar nerve disorder.  In addition 
to electromyogram and nerve conduction 
studies, any other testing deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  

It is requested that the examiner 
describe the extent of wrist flexion and 
extension, active and passive finger 
flexion and extension, ability or 
inability to grasp or make a fist, 
presence of a "griffin claw" deformity, 
and the extent of atrophy of the dorsal 
interspace and thenar and hypothenar 
eminences.  The examiner should also 
describe related impairment of motor 
function, trophic changes and sensory 
disturbance.  It is requested that the 
examiner indicate whether the paralysis 
is complete or incomplete.  If the 
paralysis is incomplete, whether it is 
mild, moderate, or severe.  

3.  The RO should inform the veteran of 
the consequences for failing to report 
for the examination without good cause as 
set forth in 38 C.F.R. 3.655 (1999).

4.  Thereafter, the RO should re-
adjudicate the issue in appellate status.

If the benefit sought on appeal is not granted, the RO should 
issue the veteran and his representative a Supplemental 
Statement of the Case, and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

